Citation Nr: 0020604	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for residuals of a fall, 
including left knee, left hip, right clavicle, and back 
conditions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1944 to June 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO rating decisions that 
determined there was no new and material evidence to reopen a 
claim for service connection for tinnitus based on acoustic 
trauma and that the veteran had not submitted evidence of a 
well-grounded claim for service connection for residuals of a 
fall.  In March 1999, the Board determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for tinnitus based on acoustic trauma, and 
that the veteran had submitted competent (medical) evidence 
of a well-grounded claim for service connection for residuals 
of a fall.  At that time, the Board remanded the case to the 
RO for additional development and consideration of the issue 
of service connection for residuals of a fall on the merits.  
A February 2000 RO rating decision granted service connection 
for a healed fracture of L-3 due to a fall related to a 
service-connected disability, and denied service connection 
for other claimed residuals of a fall, including left knee, 
left hip, right shoulder, and back conditions.



FINDINGS OF FACT

1.  Service connection is currently in effect for hearing 
loss, rated 40 percent; otitis media, bilateral, rated 
10 percent; tinnitus, rated 10 percent; and healed fracture 
of L-3, rated 10 percent.

2.  Left knee, left hip, and right shoulder conditions, 
compression fracture of T-12, and degenerative changes of the 
lumbosacral spine were not present in service or until many 
years after separation from service, and these conditions are 
not related to an incident of service or to a service-
connected disability.


CONCLUSION OF LAW

Residuals of a fall, including left knee arthrosis, left hip 
arthrosis, right clavicle fracture, compression fracture of 
T-12, and degenerative changes of the lumbosacral spine, were 
not incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred in active 
service; nor are these conditions proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1944 to June 
1945.

Service medical records are negative for the claimed 
conditions.  The post-service medical records do not reveal 
the presence of any of the claimed conditions until many 
years after service.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from around 1989 
to 1999.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed in the 
following paragraphs.

A private medical report of the veteran's hospitalization in 
June 1996 notes that he was admitted to the hospital after 
falling from a roof.  He reported landing on his knees and 
that he also suffered injuries to his right elbow, right side 
of the face, and lower back.  X-rays of the thoracic spine 
and lumbosacral spine were reportedly negative for fracture.  
He gave a history of a fall in 1982 where he sustained a 
compression fracture of T-12, of right rotator cuff repair, 
and of left knee surgery.  The impression was contusion 
injuries with persistent low back pain.

Private medical reports of the veteran's treatment in 1996 
and 1997 show that he was found to have a fracture of L3.  
These reports show that the veteran was seen for problems 
with his left hip, left knee, and back.  These reports note 
that radiographs of the lumbar spine revealed an old fracture 
of T-12 and significant degenerative changes of the 
lumbosacral spine, that radiographs of the left hip showed 
advanced degenerative changes and that the veteran underwent 
total hip arthroplasty in 1997, and that radiographs of the 
left knee revealed a defect of the patella consistent with 
previous surgical debridement and significant degenerative 
changes.  These reports do not indicate that any of the 
veteran's conditions, other than the healed fracture of L-3, 
are related to a fall.

In an April 1999 letter, the RO asked the veteran to provide 
information regarding his treatment for residuals of a fall, 
including sources of treatment.  The veteran did not provide 
any specific information concerning his fall, including 
treatment for residuals thereof.

The veteran underwent VA medical examinations in December 
1999.  A report of his examination for bone fractures notes a 
history of a compression fracture of a vertebral body 
sustained in a fall in 1982.  He stated that he was 
hospitalized for 5 days for treatment of this injury.  He 
gave a history of a fracture of the right clavicle around 
1992 or 1993, and of a fall in 1996 where he sustained the 
fracture of 2 ribs.  The diagnoses were well-healed fracture 
of "L-12" and L-3, 2 ribs on left chest, and the right 
clavicle.  At an examination of various joints he gave a 
history of a fall in 1997 that resulted in a fracture of the 
left hip followed by an immediate hip replacement.  The 
diagnoses included left hip replacement.


A review of the veteran's claims folder shows that service 
connection is currently in effect for hearing loss, rated 
40 percent; otitis media, bilateral, rated 10 percent; 
tinnitus, rated 10 percent; and healed fracture of L-3, rated 
10 percent.



B.  Legal Analysis

The veteran's claim for service connection for residuals of a 
fall is well grounded, as previously noted, meaning it is 
plausible.  VA has the duty to assist the veteran in the 
development of this well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

In March 1998, the Board remanded the case to the RO for 
additional development, including obtaining more information 
from the veteran and a medical opinion from a VA examiner as 
to the etiology of the veteran's claimed residuals of a fall.  
In a written argument dated in July 2000, the representative 
notes that the requested medical opinion was not provided by 
the physician who conducted the December 1999 VA examinations 
and the representative request another remand of the case to 
the RO in order to obtain these medical opinions in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) in Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board, however, notes that the medical records show the 
veteran's history of treatment for various conditions, 
including a history of right rotator cuff repair, left hip 
surgery, and left knee surgery, and that the reports of this 
treatment are not of record, and that the RO has been 
unsuccessful in obtaining additional information from the 
veteran.  Under the circumstances, the Board finds that no 
useful purpose would be served by remanding the case to the 
RO in order to obtain medical opinions as to the etiology of 
the veteran's claimed residuals due to a fall because these 
opinions would be unreliable in the absence of the relevant 
medical evidence.  Hence, the Board finds that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him. 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the service medical records are negative for 
the claimed conditions and the post-service medical records 
do not demonstrate these conditions until many years after 
service.  The post-service medical records do not indicate 
that the veteran has residuals due to a fall in 1996, other 
than the healed fracture of L-3, and service connection has 
already been established for this condition.  Nor do the 
post-service medical records link any of the veteran's 
claimed current conditions to an incident of service or to a 
service-connected disability, including a fall caused by 
manifestations of a service-connected disability.  The 
veteran's reported medical history concerning injuries due to 
fall noted in various medical reports consist of unenhanced 
information recorded by medical examiners and not competent 
medical evidence.  This evidence lacks credibility and may 
not be used to link any of the veteran's claimed residuals to 
a service-connected disability.

While the veteran asserts that he has various conditions, 
including a left knee disorder, a left hip condition, a right 
shoulder condition, and another low back condition that were 
caused by loss of equilibrium related to his service-
connected ear problems, this lay evidence is not sufficient 
to support a claim for secondary service connection of a 
disability based on medical causation.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for residuals of 
a fall, including left knee, left hip, and right shoulder 
conditions, compression fracture of T-12, and arthritis of 
the lumbosacral spine.  Hence, the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a fall, 
including left knee, left hip, right clavicle, and back 
conditions, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

